Name: Council Regulation (EEC) No 4180/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for onions originating in Egypt (1988)
 Type: Regulation
 Subject Matter: agricultural activity;  Africa;  tariff policy
 Date Published: nan

 31 . 12 . 87 No L 399 / 21Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4180 / 87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for onions originating in Egypt ( 1988 ) whereas this Regulation takes account of that fact by using the combined nomenclature code of the products concerned; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , in the present case , it seems advisable not to allocate this quota among the Member States without prejudice to the drawing against the quota volume of such quantities as they may need , under the conditions and according to the procedure specified in Article 1(2); whereas this method of management requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt ( J ) provides in Article 1 for a Community tariff quota to be opened for the importation into the Community of 4 900 tons of onions falling within code No 0712 20 00 of the combined nomenclature and originating in Egypt ; whereas , within the limits of this tariff quota the customs duty shall progressively be abolished over the same periods and in accordance with the same timetables as those laid down in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas , for 1988 , the quota duty will be equal to 6,2 % as long as the erga omnes quota of 12 000 tonnes at 10% , laid down by Regulation (EEC) No 4072 / 87 (2 ), is not exhausted; whereas , after the possible exhaustion of the said erga omnes quota , a preferential duty of 10% will apply ; Whereas , within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic will apply the customs duty calculated according to Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey on the other ( 3 ); whereas the Community tariff quota in question should therefore be opened for 1988 ; Whereas from 1 January 1988 the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on Harmonized Commodity Description and Coding System ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 , the duty applicable to imports into the Community of the products listed below originating in Egypt shall be suspended at the level , and within the limit of a Community tariff quota , as shown herewith : Order No CN code » Description Volume of quota(tonnes ) Quota duty (% ) 09.1701 0712 20 00 Onions 4 900 6,2(i ) (') This duty shall apply until exhaustion of the erga omnes tariff quota opened by Regulation (EEC) No 4072/ 87 . 0 ) OJ No L 297 , 21 . 10 . 1987 , p. 11 . ( 2 ) OJ No L 381 , 31 . 12 . 1987 , p . 10 . ( 3 ) OJ No L 250 , 1 . 9 . 1987 , p. 1 . No L 399 /22 Official Journal of the European Communities 31 . 12 . 87 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Regulation (EEC) No 2573 / 87 . 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of quota , the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 3 At the request of the Commmission , Member States shall inform it of imports actually charged against the quota . Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . Article 5 This Regulation shall enter into force on 1 Januairy 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER